Citation Nr: 1635266	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-44 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right hip osteoarthritis.

2.  Entitlement to service connection for left hip osteoarthritis.

3.  Entitlement to service connection for low back degenerative joint disease.

4.  Entitlement to service connection for a left Achilles tendon disorder.


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to September 1981. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In April 2013 the Board denied the issue of entitlement to nonservice-connected pension benefits for the years 2009 and 2010 and remanded the remaining issues for additional development.  The issues on appeal, as listed on the title page, have been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2013 remand, the Board noted the Veteran's May 2008 request for VA to obtain from the Social Security Administration (SSA) records from 2006 to the present that were used to "verify [his] medical conditions to this present time," specifically, his low back and both hips.  Review of the record included SSA records dated only through April 2006 and not the medical evidence pertaining to the Continuing Disability Review (CDR).  As a result the Board noted "the RO should seek to obtain from SSA the records and adjudications in its possession pertaining to CDR from 2006 through at least 2008."

While the Board's request to the RO, as specified above, was not listed as a separate directive in the remand paragraphs, review of the record as of this date, shows duplicate copies of the Veteran's records from SSA, dated from April 2006 and earlier, were obtained and associated with the record in August 2013.  The Board finds that notation of these records from SSA in the April 2013 remand was sufficient to put the RO on notice to obtain such records.  As a result, unfortunately, an additional remand is needed to obtain these potentially relevant identified outstanding treatment records for the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

Accordingly, the case is REMANDED for the following actions:

1.  Request medical records and any other documents (dated from 2006 through at least 2008 or later) upon which a SSA CDR determination to the Veteran was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




